Citation Nr: 1201758	
Decision Date: 01/17/12    Archive Date: 01/30/12

DOCKET NO.  08-18 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for a prostate disability, to include as due to herbicide exposure. 

2.  Entitlement to service connection for a heart disability, to include as due to herbicide exposure. 

3.  Entitlement to service connection for peripheral neuropathy of the upper extremities, to include as due to herbicide exposure.  

4.  Entitlement to service connection for peripheral neuropathy of the lower extremities, to include as due to herbicide exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1971 to December 1974. 

These matters come before the Board of Veterans' Appeals (Board) from a January 2009 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Hartford Connecticut.  

In the January 2009 decision, the RO denied entitlement to service connection for a heart disability, a prostate disability, peripheral neuropathy of the bilateral upper extremities, and peripheral neuropathy of the bilateral lower extremities. 

The Veteran testified before the undersigned at a May 2009 Board hearing. A transcript of that hearing has been associated with his claims folder. 

In November 2009, the Board remanded the issues on appeal for additional development.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for heart disease is remanded to the RO via the Appeals Management Center (AMC), and is discussed in the REMAND section of this decision.


FINDINGS OF FACT

1.  In July 2011, prior to the promulgation of a decision in the appeal, the Veteran requested that the appeal for service connection for a prostate disability be withdrawn. 

2.  The Veteran does not currently have peripheral neuropathy in either the upper or lower extremities. 


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal for service connection for a prostate disability by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011). 

2.  The criteria for the establishment of service connection for peripheral neuropathy of the lower extremities are not met.  38 U.S.C.A. §§ 1110, 1116, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011). 

3.  The criteria for the establishment of service connection for peripheral neuropathy of the upper extremities are not met.  38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. §§ 3.303, 3.307, 3.309. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) redefined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 3.159 was amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a letter issued in November 2008, prior to the initial adjudication of the claims, the RO notified the Veteran of the evidence needed to substantiate his claims for service connection.  The letter also satisfied the second and third elements of the duty to notify by informing the Veteran that VA would try to obtain medical records, employment records, or records held by other Federal agencies, but that he was nevertheless responsible for providing any necessary releases and enough information about the records to enable VA to request them from the person or agency that had them.  He was informed that VA provided ratings based on the rating schedule and was given examples of the evidence he could submit.

The Veteran has substantiated his status as a Veteran.  He was notified of all elements of the Dingess notice, including the disability-rating and effective-date elements of the claims, by the November 2008 letter.  The Board finds that VA fulfilled its duty to notify. 

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records, personnel records, Social Security Administration (SSA) records, VA treatment records, and private medical records.  Additionally, the Veteran was provided an adequate VA examination in October 2010 for his claimed peripheral neuropathy of the upper and lower extremities.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The receipt of SSA disability records and the October 2010 VA neurology examination report reflect development in substantial compliance with the November 2009 Board remand instructions.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  

The Board is remanding the claim for service connection for heart disability for efforts to obtain service personnel records showing service in Vietnam.  Such evidence could substantiate that claim, because veterans with service in Vietnam during the Vietnam War are presumed to have been exposed to herbicides and if such veteran's develop ischemic heart disease, that disease is presumed service connected.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e) (2011).  These records could not substantiate the Veteran's entitlement to service connection for peripheral vascular disease because, as discussed below, the evidence does not show that he has current peripheral vascular disease, and there is no evidence that the disease appeared under circumstances that would permit the disease to be presumptively service connected.  See 38 C.F.R. § 3.309(e), Note 2 (providing that presumptive service connection is available for acute or subacute peripheral vascular disease appearing within weeks or months of exposure and resolving within two years).

The provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Effective August 23, 2011, VA amended its regulations governing hearings.  See 76 Fed. Reg. 52572 (Aug. 23, 2011).  The rule clarifies that the hearing provisions in 38 C.F.R. § 3.103, only apply to hearings before the agency of original jurisdiction (AOJ) and not to hearings before the Board.  Because the hearing in this case was held prior to August 23, 2011, it is not clear whether the new regulation is applicable.

In any event, during the October 2009 hearing, the undersigned suggested that the Veteran to submit additional medical evidence to substantiate his claims and provided the Veteran the opportunity to ask questions.  The Board therefore concludes that it has fulfilled its duty under Bryant. 

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements. The appeal is thus ready to be considered on the merits.

I.  Withdrawal of appeal 

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  

Withdrawal may be made by the Veteran or by his or her authorized representative.  Id.  In July 2011 correspondence, the Veteran requested that his appeal for service connection for a prostate disability be withdrawn.  Therefore, the Veteran has withdrawn the appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed. 

II.  Service connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.  Service connection may also be established on a presumptive basis for certain disabilities, including heart diseases that were manifested within a year following service.  38 C.F.R. §§ 3.307, 3.309. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999). Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, 6 Vet. App. at 469 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

A Veteran, who, during active military service, served in Vietnam during the period beginning in January 1962 and ending in May 1975, is presumed to have been exposed to herbicides.  38 C.F.R. §§ 3.307, 3.309. 

If a Veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service-connected even though there is no record of such disease during service: chloracne or other acneform disease consistent with chloracne, Type 2 diabetes, Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx or trachea), and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).

Effective August 31, 2010, VA amended the regulatory provisions governing service connection on a presumptive basis due to exposure to herbicides. Specifically, the final rule amends 38 C.F.R. § 3.309(e) by adding, among other disabilities, ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina).  See 75 Fed. Reg. 53,202 -53,216, 53,205 (Aug. 31, 2010).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service. 38 C.F.R. § 3.307(a)(6)(ii).

Notwithstanding the foregoing presumption provisions, a claimant is not precluded from establishing service connection with proof of direct causation. 38 U.S.C.A. § 1113(b); Stefl v. Nicholson, 21 Vet App 120 (2007); See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b). 

 Peripheral neuropathy of the upper and lower extremities

Service treatment records do not show any complaints or findings for peripheral neuropathy.  In his December 1974 report of medical history for separation, the Veteran denied having neuritis.  

The April 1975 VA examination report showed that knee and ankle jerks were normal and the examiner did not note any neurological disorder.  

Private medical records from December 1989 reflect that the Veteran complained of pain and numbness in his upper extremities following an injury.  In February 1990, the Veteran had an ulnar release surgery for his right wrist.  He also underwent a private neurological examination.  Clinical motor examination showed him to have normal gait, power, coordination, and reflexes.  

A December 2005 letter by Dr. V.R. reflects that the Veteran had peripheral vascular disease beginning in 2002 and had bilateral stents inserted in both iliac arteries.  

In January 2006, an orthopedic examination showed that the Veteran was unable to stand on the toes and heel of his right foot.  He had a positive right straight leg raise test.  Notes from March 2006 reflect the Veteran reporting occasional right leg radiculopathy from his lower back pain.  

Service connection has been in effect for lumbosacral disc disease and associated sciatica of the right lower extremity since July 7, 2006.

In October 2006, the Veteran had a neurological examination.  Strength in the upper and lower extremities was 5/5.  Reflexes were 2-3+ and symmetric.  Coordination tests were normal.  Sensory examination revealed decreased sensation in the left foot.  

VA treatment records from December 2008 reflect that the Veteran reported occasional right foot drop.  

In January 2009, the Veteran had a VA neurology consultation.  He reported dragging his right foot and experiencing intermittent tingling on the sole of his right foot.  He also noted a transient tingling sensation in his right arm.  Clinical examination showed full strength and intact sensation in both upper extremities.  The left lower extremity had full strength.  However, there was trace 4+/5 weakness in the right lower extremity.  Deep tendon reflexes were positive bilaterally.  MRI of the spine revealed small L5/S1 central disc protrusion with limited to no canal compromise and no foraminal compromise.  The examiner assessed low back pain with trace right leg weakness and transient, inconsistent sensory changes.  

At the October 2009 hearing, the Veteran reported that he had neuropathy ever since he hurt his back in service.   

VA primary care records, dated in August 2010, reflect that he denied having numbness, weakness, or tingling.  Lower extremity examination showed 5/5 strength bilaterally.  No sensory deficit was reported.  However, a positive straight leg raise test was noted.  

In October 2010, the Veteran underwent a VA neurology examination.  The Veteran described having left shoulder pain and elbow pain associated with numbness in the 3rd, 4th, and 5th digits.  He had an ulnar nerve release.  He reported having intermittent sciatic symptoms, but denied numbness or other neurological symptoms.  

Clinical examination showed the cranial nerves to be normal.  Motor bulk and tone was within normal limits.  He exhibited full strength and reflexes in the upper and lower extremity muscles.  Sensory examination showed normal light touch, vibration, and proprioception.  The examiner noted that the Veteran denied any neurologic impairment.  He assessed a history of multilevel lumbosacral degenerative joint disease.  

The record does not show that the Veteran currently has peripheral neuropathy in either the upper or lower extremities.  A current disability must be present for a valid service connection claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) (complaints of pain alone do not meet the current disability threshold); Evans v. West, 12 Vet. App. 22, 31-32 (1998).  More recently, the Court has held that the current disability requirement is satisfied when a claimant has a disability at the time of filing the claim or during the pendency of that claim, even if the disability has since resolved.  McLain v. Nicholson, 21 Vet. App. 319 (2007). 

At the October 2009 hearing, the Veteran asserted that he had peripheral neuropathy beginning in service.  38 C.F.R. § 3.303(b).  Although he is competent to report neuropathy symptoms, he has not been shown to have the requisite experience, education, or training to make such a medical diagnosis.  Competent medical evidence is required.  By "competent medical evidence" is meant in part that which is provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a). 

To the extent his testimony can be read as reporting symptoms of peripheral neuropathy beginning in service, it is not credible.  The normal findings on the examination for separation from service, his failure to report any neurologic symptoms at the time of his service separation, the normal VA examination shortly after service, and the subsequent report of symptoms only after a post-service injury all contradict relatively recent testimony.  The Board finds the contemporaneous record, including his own statements at the time, to be more probative than his hearing testimony.

For the foregoing reasons, the preponderance of the evidence is against the Veteran's claims.  The benefit-of-the-doubt doctrine is therefore not applicable and the claims for service connection for peripheral neuropathy of the upper and lower extremities must be denied.  See 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. at 55-57.  

His post-service symptomatology has been attributed by medical professionals to the already service connected back disability and sciatica; or to an ulnar nerve disability.  The ulnar nerve condition has not been linked to service, and as just discussed the Veteran's reports of a continuity of symptoms are not deemed credible.

As previously noted, presumptive service connection is available for acute or subacute peripheral neuropathy becoming manifest within several weeks or months of in-service herbicide exposure and resolving within two years after the exposure.  38 C.F.R. § 3.309(e).  Assuming for the sake of argument, without conceding, that the Veteran had in-service herbicide exposure, the record shows normal neurologic findings with no complaints of neurologic symptoms during the during the period up to two years after the claimed exposure, and his reports of symptoms during this period have not been deemed credible.  Hence, the evidence is against service connection on a presumptive basis.

The weight of the evidence is against the claims.  Reasonable doubt does not arise, and the claims for service connection for peripheral neuropathy of the upper and lower extremities are denied.  38 U.S.C.A. § 5107(b).


ORDER

The appeal for service connection for a prostate disability is dismissed.

Service connection for peripheral neuropathy of the upper extremities is denied.

Service connection for peripheral neuropathy of the lower extremities is denied.


REMAND

The record contains current findings that the Veteran has ischemic heart disease.  That disease would be presumptively service connected if it could be shown that the Veteran stepped foot in Vietnam during his period of active service.

Personnel records show that he was an air maintenance specialist with the 916th Air Refueling Squad based in Travis Air Force Base, California.  He was stationed at the Takhli Royal Thai Air Force Base in Thailand from September 9, 1972 to February 10, 1973.  He received an Air Force Commendation Medal for his outstanding efforts in repairing fuel tankers.  

In a March 1982 toxic exposure questionnaire, the Veteran cited Utapo Air Base in Thailand as the site of his exposure.  The amount and nature of his toxin exposure was listed as unknown.  

At a July 2007 RO hearing, the Veteran reported that he flew to Hanoi in December 1972.  

At the October 2009 Board hearing, the Veteran reiterated that he set foot on the soil of Vietnam.  

In February 2011, the Veteran reported that he landed in Vietnam two or three times during service in Thailand.  

In April 2011, the Veteran stated that he was on several flights to Vietnam from Thailand in 1972.  He listed Operation Bulletshot and Linebacker II and identified the planes as models RC-135, KC-135, and AC-130.  He described an October 1972 flight to Vietnam to pick up a General and a November 1972 flight to Vietnam on an AC-130.  

The RO submitted this information to the Defense Personnel Records Retrieval System (DPRIS). They reviewed the U.S. Station listings, from October through December 1972, submitted by the 14th Air Division, higher headquarters for the 916th Air Refueling Squadron stationed at Travis Air Force Base, California.  They were unable to confirm that personnel assigned to the 916th Air Refueling Squadron landed in Vietnam between October to December 1972.  

DPRIS recommended; however, that VA review information in the Veteran's Air Force Form 7, pertaining to his units, duties, and temporary and special duty assignments.  

The RO had previously requested all of the Veteran's personnel records and the service department responded that all requested records had been forwarded.  The forwarded records; however, did not include the Air Force Form 7, and VA has made no further efforts to obtain that record.

VA's efforts to obtain records in the custody of a Federal entity must continue until it is reasonably certain that such records do not exist or further efforts would be futile.  38 U.S.C.A. § 5103A(b)(3) (West 2011).  At this point it is not reasonably certain that the VA Form 7 does not exist or that further efforts to obtain that record would be futile.

Accordingly, this case is REMANDED for the following:  

1.  Take the necessary steps to obtain the Veteran's VA Form 7.  These efforts should continue until it is reasonably certain that the record does not exist or that further efforts would be futile.

If the record cannot be obtained, advise the Veteran of this fact, of the efforts made to obtain the record, and of any further efforts that VA will undertake regarding the claim.  

2.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case, before returning the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2011).

______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


